Cook, J.,
dissenting. Upon the facts stated in the case agreed, plaintiff is bound by her special contract with defendant company, and can recover only the sum of one hundred dollars for the baggage destroyed by fire in the wreck.
There is a distinction between a passenger ticket in the ordinary form, which is regarded as a mere voucher or token, and a ticket which is and purports on its face to be the entire contract between the carrier and passenger. (5 A. and E. Enc. Law, 2d Ed., 560.)
The regular local first-class fare was three cents per mile; but in buying a thousand mile ticket, paying for that much mileage at one time, which could be used from time to time at convenience, until exhausted, the plaintiff obtained transportation at a reduced rate> two and one-half cents per mile, and defendant received the lump sum, which was an advantage to both parties.
The right to make such a special contract is too well seL tied to be controverted. It was founded upon a valuable consideration, which consisted in a reduction of the fare. *594The limit of one hundred dollars for liability on account of the baggage was a reasonable and valid one. Compensation for the carriage of baggage is included in the passenger’s fare (Indianapolis and R. R. Co. v. Cox, 29 Ind., 360; 95 Am. Dec., 640; Warner v. Burlington and R. R. Co., 22 Iowa, 166; 92 Am. Dec., 389), so that which was being taken by plaintiff in excess of the amount agreed upon was not covered by the contract and fare paid, but was being carried without compensation. Plaintiff’s failure to read the ticket was not the fault of the defendant. She knew that she was obtaining transportation at a reduced rate, and being required to sign the ticket in the presence of the witness who attested her signature, had express notice that she was obligating herself in some way; it does not appear that she did not understand the contract, nor that she did not read it after signing it, and before boarding the car; she had it in her possession and could have done so. This being a special contract, as distinguished from an ordinary passage ticket, and in writing and signed, there was no obligation resting upon defendant’s agent to read it or to notify her of its conditions and limitations.
Counsel for plaintiff argue orally and by brief, that defendant can not contract against its negligence, and therefore a recovery should be had for the full value, and cite the authorities to sustain that proposition of law. But the facts in the case agreed do not show that the destruction of the trunk was caused by defendant’s negligence.
The sliding of dirt and rocks upon the track, causing the wreck of the train, nothing else appearing, does not show or raise presumption of negligence, and this is' the only fact as to the wreck submitted to us.